


EXHIBIT 10.1

EIGHTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

     This Eighth Amendment to Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of November 28, 2011, by and between
COMERICA BANK (“Bank”) and LYRIS, INC., LYRIS TECHNOLOGIES INC. and COMMODORE
RESOURCES (NEVADA), INC. (each a “Borrower” and collectively, “Borrowers”).

RECITALS

     Borrowers and Bank are parties to that certain Amended and Restated Loan
and Security Agreement dated as of March 6, 2008, as amended from time to time,
including by that certain First Amendment to Amended and Restated Loan and
Security Agreement dated as of July 30, 2008, that certain Second Amendment to
Amended and Restated Loan and Security Agreement dated as of December 31, 2008,
that certain Third Amendment to Amended and Restated Loan and Security Agreement
dated as of June 19, 2009, that certain Fourth Amendment to Amended and Restated
Loan and Security Agreement dated as of October 23, 2009, that certain Fifth
Amendment to Amended and Restated Loan and Security Agreement dated as of May 6,
2010, that certain Sixth Amendment to Amended and Restated Loan and Security
Agreement dated as of September 15, 2010 and that certain Seventh Amendment to
Amended and Restated Loan and Security Agreement dated as of August 31, 2011
(collectively, the “Agreement”). The parties desire to amend the Agreement in
accordance with the terms of this Amendment.

     NOW, THEREFORE, the parties agree as follows:

     1. Section 6.7 of the Agreement hereby is amended and restated in its
entirety to read as follows:

               “6.7 Financial Covenants. Borrowers shall at all times maintain
the following financial ratios and covenants:

               (a) Three Month EBITDA. Measured monthly on a trailing three (3)
month basis, EBITDA of not less than the following for the applicable periods:

Measuring Period Ending Minimum Trailing Three (3) month EBITDA   10/31/11
($250,000 )   11/30/11 $300,000   12/31/11 ($350,000 )   1/31/2012 and
thereafter $200,000  

     ”



     2. Exhibit C to the Agreement is hereby replaced with Exhibit C attached
hereto.

     3. No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by a Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

     4. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

--------------------------------------------------------------------------------




     5. Each Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that, except as expressly waived hereby, no Event of Default
has occurred and is continuing.

     6. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

               (a) this Amendment, duly executed by each Borrower;

               (b) an amendment fee in the amount of Three Thousand Five Hundred
Dollars ($3,500);

               (c) all reasonable Bank Expenses incurred through the date of
this Amendment, which may be debited from any of Borrowers’ accounts; and

               (d) such other documents, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.

     7. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

  LYRIS, INC.   By: /s/ Wolfgang Maasberg   Title:   Chief Executive Officer    
LYRIS TECHNOLOGIES INC.   By: /s/ Wolfgang Maasberg   Title: Chief Executive
Officer     COMMODORE RESOURCES (NEVADA), INC.   By: /s/ Wolfgang Maasberg  
Title: Assistant Secretary     COMERICA BANK   By: /s/Philip Koblis   Title:
Senior Vice President


 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Amended and Restated Loan and Security
Agreement]

--------------------------------------------------------------------------------




EXHIBIT C

COMPLIANCE CERTIFICATE

TO:       COMERICA BANK   FROM:   LYRIS INC., for itself and on behalf of all
Borrowers


     The undersigned authorized officer of LYRIS, INC., for itself and on behalf
of all Borrowers, hereby certifies that in accordance with the terms and
conditions of the Loan and Security Agreement between Borrowers and Bank (the
"Agreement"), (i) Each Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below and (ii) all
representations and warranties of each Borrower stated in the Agreement are true
and correct as of the date hereof. Attached herewith are the required documents
supporting the above certification. The Officer further certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under "Complies" column.

Reporting Covenant             Required Complies Monthly financial statements
Monthly within 30 days Yes      No 10K Within 90 days of fiscal year end Yes No
10Q Within 45 days of quarter end Yes No Borrowing Base Cert, A/R & A/P Agings
Monthly within 30 days Yes No Compliance Cert. Monthly within 30 days   Yes No
A/R Audit Semi-Annual Yes No IP Report Quarterly within 45 days Yes   No Total
amount of Borrowers' cash and Amount:  $                              Yes No
investments   Total amount of Borrowers' cash and Amount: $   Yes No investments
maintained with Bank   Financial Covenant   Required Actual Complies Minimum
3-Month EBITDA See attached chart     $                Yes No


Comments Regarding Exceptions: See Attached.    BANK USE ONLY              
Sincerely, Received by:                                             AUTHORIZED
SIGNER   Date:   SIGNATURE       Verified:     TITLE AUTHORIZED SIGNER Date:    
                DATE   Compliance Status Yes   No  


--------------------------------------------------------------------------------




Minimum Trailing 3 month EBITDA Requirements

Measuring Period Ending Minimum Trailing Three (3) month EBITDA   10/31/11
($250,000 )   11/30/11 $300,000   12/31/11 ($350,000 )   1/31/2012 and
thereafter $200,000  


--------------------------------------------------------------------------------